Citation Nr: 1302788	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969, to include in-country service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Upon perfecting his appeal for service connection for hearing loss, tinnitus and posttraumatic stress disorder (PTSD), the Veteran requested "a BVA hearing at a local VA office before a Member, or Members, of the BVA" on the VA Form 9.  The Veteran clarified in January 2010 he specifically wanted a travel board hearing.  

In August 2012, the RO awarded the Veteran service connection for PTSD, fully granting the benefit sought on appeal as to this claim.  Thus, the claim of entitlement to service connection for PTSD has been fully substantiated and is no longer before the Board here.  

In contrast, his hearing loss and tinnitus claims are still on appeal here and the Veteran has never withdrawn his request for a travel board hearing. 

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  In this case, the Veteran properly requested a travel Board hearing and, although one of his claims on appeal has since been granted, he never withdrew the initial request.  Accordingly, the Veteran should be afforded a hearing before the Board as requested.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a hearing before the Board for the issue seeking an increased rating greater than 10 percent for a right shoulder disability.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

